GRIMES, Acting Chief Judge.
Appellant appeals the lower court’s imposition of his sentence in excess of the guidelines recommendation without written reasons for departure.
After a plea of guilty to violation of probation, appellant’s probation was revoked. Appellant’s sentencing guidelines score warranted community control or twelve to thirty months’ incarceration. Fla.R.Crim.P. 3.988(g). Since the sentencing was subsequent to violation of probation, the court could have increased the sentence to the next higher cell without requiring reasons for departure. Fla.R. Crim.P. 3.701(d)(14). The recommendation for the next higher cell was 2½ to 3½ years’ incarceration. Fla.R.Crim.P. 3.988(g). Instead, the court exceeded the guidelines recommendation and sentenced appellant to five years in prison. The trial judge orally stated his reason for departure but failed to submit his reason in writing.
Written reasons for departure are required by Florida Rule of Criminal Procedure 3.701(d)(ll). State v. Jackson, 478 So.2d 1054 (Fla.1985); Torrey v. State, 482 So.2d 552 (Fla.2d DCA 1986).
Because the court failed to reduce his reasons for departure to writing as required, we reverse the sentence and remand for resentencing.
CAMPBELL and LEHAN, JJ., concur.